DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 6/3/2022 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-42, 124-129, and 137 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-42, 124-129, and 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2004/0236424 A1 to Berez et al. (Berez) in view of US Patent Application Publication No. 2017/0360578 A1 to Shin et al. (Shin).
Regarding at least claim 1
Berez teaches methods, compositions and tools for repairing articular surfaces with customizable articular surface repairs geared toward providing optimal fit and function (abstract). Berez meets the limitations of a method of manufacturing a personalized bioscaffold implant for a specific patient (paragraph 0207 discloses one or more components of the articular surface repair system can be composed of a biologic material, e.g. a tissue scaffold and paragraph 0040 discloses that the implant is customizable or patient specific), comprising: obtaining an image of a tissue section of the specific patient from imaging scans of the tissue section (paragraph 0084 discloses using CT or MRI to assess tissue, bone, cartilage, and any defects therein to provide morphologic or biochemical or biomechanical information about the area of damage), wherein the tissue section includes a resected portion (paragraph 0257, for example, discloses a series of resections made to the surface); determining on the image of the tissue section a surface topography of the resected portion (paragraph 0104 discloses generating a topographical map of the surface); determining an image of a bioscaffold implant that matches the surface topography of the resected portion (paragraph 0105 discloses using a mathematical model of the topographical map to determine the ideal surface topography to replace any cartilage defects and paragraph 0107 discloses that the topographical map is then used to select the curvature of the replacement cartilage); and using the determined image, printing the personalized bioscaffold implant (paragraph 0246 discloses fabricating a three-dimensional object using a three-dimensional printer) with a surface portion that mirrors the surface topography of the resected portion (paragraph 0266 discloses that the device will match all or portions of the articular or bone surface and shape, e.g. similar to a “mirror image” and paragraph 0278 discloses matching the topography of the joint surface).  
However, Berez does not teach that the bioscaffold implant is a breast implant or bioprinting the personalized bioscaffold breast implant.
Shin teaches an example method for producing a prosthetic device for a patient that includes obtaining imaging data corresponding to a body part of a patient, generating an object model corresponding to the body part based on the imaging data, generating a prosthesis model based on the object model, generating a set of instructions based on the prosthesis model, and executing the set of instructions using a three-dimensional printer, where the set of instructions, when executed by the three-dimensional printer, cause the three-dimensional printer to produce the prosthetic device for the patient (abstract). Shin further teaches clinical specialties where implementations of the described techniques can be applied, including orthopedic surgery for internal fixation of bone/cartilage, as well as plastic surgery for breast reconstruction (Table 1). Further still, Shin teaches that the 3D printer can create a three-dimensional object using one or more additive processes, including living tissue-based techniques (e.g. hydrogel bioprinting) (paragraph 0091).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of manufacturing a personalized bioscaffold taught by Berez, which can be used to repair a bone/cartilage surface, to manufacture a personalized bioscaffold that is used as breast implant, since it is clear from Shin that manufacturing methods of this type are applicable to both bone/cartilage and breast reconstruction, in order to generate clinical models based on medical image data that is used to create a three-dimensionally printed implant, as taught by both Berez and Shin.  It also would have been obvious to specify that the bioscaffold of Berez is bioprinted since bioprinting is a living tissue-based technique used as an additive process to create three-dimensionally printed personalized bioscaffold implants, as taught by Shin, including the bone/cartilage type of Berez, as well as the breast type, taught by Shin (see Table 1 of Shin).
Regarding at least claim 2
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 1. Berez also teaches wherein the image is two-dimensional (paragraph 0244 discloses 2-D images).  
Regarding at least claim 3
Berez teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 1, wherein the image is three-dimensional (paragraph 0241 discloses 3-D images).  
Regarding at least claim 4
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 1. Berez also teaches the method of manufacturing further including: receiving design criteria for the bioscaffold implant; and determining an image of a bioscaffold implant that satisfies the design criteria (paragraph 0035 discloses obtaining an image/design criteria that includes both normal cartilage and diseased cartilage, reconstructing dimensions of the diseased cartilage surface to correspond to normal cartilage and designing the articular implant to match/satisfy the dimensions of the reconstructed diseased cartilage surface).
Regarding at least claim 5
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 1. Berez also teaches the method of manufacturing further including: receiving medical data for the specific patient, generating design criteria for the bioscaffold implant based on the received medical data for the specific patient (paragraph 0082 discloses basing the implant generation on patient specific parameters obtained in the measurements and evaluation and paragraph 0100 discloses a reference database that includes categories such as age, body mass index, etc.); and determining an image of a bioscaffold implant that satisfies the design criteria (paragraph 0163 discloses shaping the implant for best fit for a particular patient using the imaging techniques and intraoperative measurement techniques and paragraph 0240 discloses projecting an image of the articular system over the position where it will be implanted to control the match with the surrounding or adjacent cartilage or bone or menisci and other tissues preoperatively).  
Regarding at least claim 6
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 4. Berez also teaches wherein the design criteria is selected from the group consisting of biological parameters (paragraph 0135 discloses the biochemical composition of the cartilage surrounding a defect can be assessed by taking tissue samples and chemical analysis or by imaging techniques), structural parameters, mechanical parameters, and combinations thereof.  
Regarding at least claim 7
-3-Attorney Docket No. ETH6035USPCT1 Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 5. Berez also teaches wherein the design criteria is selected from the group consisting of biological parameters (paragraph 0135 discloses the biochemical composition of the cartilage surrounding a defect can be assessed by taking tissue samples and chemical analysis or by imaging techniques), structural parameters, mechanical parameters, and combinations thereof.  
Regarding at least claim 8
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 5. Berez also teaches wherein the medical data is selected from the group consisting of patient demographics, procedure type, surgical information, medical history, patient physical data (paragraph 0021 discloses measuring the dimensions: thickness, curvature, and/or size, of the intended implantation site or the dimensions of the area surrounding the intended implantation site), and combinations thereof.  
Regarding at least claim 9
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 4. Berez also teaches wherein the design criteria comprises biological parameters (paragraph 0135 discloses the biochemical composition of the cartilage surrounding a defect can be assessed by taking tissue samples and chemical analysis or by imaging techniques).  
Regarding at least claim 10
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 9. Berez also teaches wherein the biological parameters are selected from the group consisting of cellular infiltration or attachment type (paragraphs 0115 discloses determining materials for use in the invention, including cells and paragraph 0127 discloses designing or shaping the replacement or regenerating material such as fetal cartilage cells can be applied and then grown in conjunction with the base until the thickness and/or curvature of the cartilage surrounding the defect has been reached), collagen synthesis type (paragraph 0021 discloses measuring the thickness of cartilage surrounding the intended implantation site which would indicate to the surgeon the type of collagen synthesis based on the parameters disclosed in paragraphs 0004-0005), vascularization type (paragraph 0003 discloses that articular cartilage is avascular), incorporation profile (paragraph 0035 discloses designing the articular implant to match the dimensions of the reconstructed diseased cartilage surface which is interpreted as manufacturing the implant based on design criteria/biological parameters that comprise taking into account how the profile of the implant will be incorporated into the area surrounding the diseased area), and combinations thereof. 
Regarding at least claim 11
 	Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 9. Berez also teaches wherein the biological parameters comprise attachment type (paragraphs 0115 discloses determining materials for use in the invention, including cells and paragraph 0127 discloses designing or shaping the replacement or regenerating material such as fetal cartilage cells can be applied and then grown in conjunction with the base until the thickness and/or curvature of the cartilage surrounding the defect has been reached). 
Regarding at least claim 12
 	Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 9. Berez also teaches wherein the biological parameters comprise collagen synthesis type (paragraph 0021 discloses measuring the thickness of cartilage surrounding the intended implantation site which would indicate to the surgeon the type of collagen synthesis based on the parameters disclosed in paragraphs 0004-0005).  
Regarding at least claim 13
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 9. Berez also teaches wherein the biological parameters comprise vascularization type (paragraph 0003 discloses that articular cartilage is avascular).  
Regarding at least claim 14
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 9. Berez also teaches wherein the biological parameters comprise incorporation profile (paragraph 0035 discloses designing the articular implant to match the dimensions of the reconstructed diseased cartilage surface which is interpreted as manufacturing the implant based on design criteria/biological parameters that comprise taking into account how the profile of the implant will be incorporated into the area surrounding the diseased area).  
Regarding at least claims 15-28
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 4. Berez also teaches wherein the design criteria comprises biological parameters. The examiner notes that the structural parameters recited in claims 15-28 are moot since they are not positively recited in the earlier claim.  
Regarding at least claims 29-42
Berez in view of Shin teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 4. Berez also teaches wherein the design criteria comprises biological parameters. The examiner notes that the mechanical parameters recited in claims 29-42 are moot since they are not positively recited in the earlier claim.  
Regarding at least claim 124
Similar to the explanation above, Berez meets the limitations of a method of manufacturing a personalized bioscaffold implant for a specific patient, comprising: obtaining an image of a tissue section of the specific patient from imaging scans of the tissue section (paragraph 0084 discloses using CT or MRI to assess tissue, bone, cartilage, and any defects therein to provide morphologic or biochemical or biomechanical information about the area of damage), wherein the tissue section includes a resected portion (paragraph 0257, for example, discloses a series of resections made to the surface); determining on the image of the tissue section a surface topography of the resected portion (paragraph 0104 discloses generating a topographical map of the surface); determining an image of a void volume of the resected portion that matches the surface topography of the resected portion (paragraph 0079 discloses evaluation of the size, volume and shape of the area of interest); and determining a geometry for a bioscaffold implant based on a modification factor determined from input physiological values (paragraph 0105 discloses using a mathematical model of the topographical map to determine the ideal surface topography to replace any cartilage defects and paragraph 0107 discloses that the topographical map is then used to select the curvature of the replacement cartilage) or a therapeutic regimen; using the determined image, printing the personalized bioscaffold implant (paragraph 0246 discloses fabricating a three-dimensional object using a three-dimensional printer) with a surface portion based on the determined geometry (paragraph 0266 discloses that the device will match all or portions of the articular or bone surface and shape, e.g. similar to a “mirror image” and paragraph 0278 discloses matching the topography of the joint surface).  
However, Berez does not teach that the personalized bioscaffold implant is a breast implant or bioprinting the personalized bioscaffold breast implant.
Shin teaches an example method for producing a prosthetic device for a patient that includes obtaining imaging data corresponding to a body part of a patient, generating an object model corresponding to the body part based on the imaging data, generating a prosthesis model based on the object model, generating a set of instructions based on the prosthesis model, and executing the set of instructions using a three-dimensional printer, where the set of instructions, when executed by the three-dimensional printer, cause the three-dimensional printer to produce the prosthetic device for the patient (abstract). Shin further teaches clinical specialties where implementations of the described techniques can be applied, including orthopedic surgery for internal fixation of bone/cartilage, as well as plastic surgery for breast reconstruction (Table 1). Further still, Shin teaches that the 3D printer can create a three-dimensional object using one or more additive processes, including living tissue-based techniques (e.g. hydrogel bioprinting) (paragraph 0091).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of manufacturing a personalized bioscaffold taught by Berez, which can be used to repair a bone/cartilage surface, to manufacture a personalized bioscaffold that is used as breast implant, since it is clear from Shin that manufacturing methods of this type are applicable to both bone/cartilage and breast reconstruction, in order to generate clinical models based on medical image data that is used to create a three-dimensionally printed implant, as taught by both Berez and Shin.  It also would have been obvious to specify that the bioscaffold of Berez is bioprinted since bioprinting is a living tissue-based technique used as an additive process to create three-dimensionally printed personalized bioscaffold implants, as taught by Shin, including the bone/cartilage type of Berez, as well as the breast type, taught by Shin (see Table 1 of Shin).
Regarding at least claim 125
Berez teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 124, wherein the modification factor comprises a mathematical model (paragraph 0105 discloses using a mathematical model of the topographical map to determine the ideal surface topography to replace any cartilage defects and paragraph 0107 discloses that the topographical map is then used to select the curvature of the replacement cartilage).  
Regarding at least claim 126
Berez teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 124, wherein the input physiological values comprise a medical history of the specific patient (paragraph 0082 discloses basing the implant generation on patient specific parameters obtained in the measurements and evaluation and paragraph 0100 discloses a reference database that includes categories such as age, body mass index, etc.).  
Regarding at least claim 127
Berez teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 126, wherein the medical history comprises an age of the specific patient (paragraph 0082 discloses basing the implant generation on patient specific parameters obtained in the measurements and evaluation and paragraph 0100 discloses a reference database that includes categories such as age, body mass index, etc.) or an age of the void volume.  
Regarding at least claim 128
Berez teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 124. The examiner notes that the therapeutic regimen recited in claim 128 is moot since it is not positively recited in the earlier claim.
Regarding at least claim 129
Berez teaches the method of manufacturing the personalized bioscaffold breast implant for a specific patient of claim 124, further comprising running a simulation based on historical clinical data to determine the geometry (paragraph 0038 discloses a method of evaluating the fit of an articular repair system into a joint is described herein, the method comprising obtaining one or more three-dimensional images or two-dimensional cross-sectional images of a joint, wherein the joint includes at least one defect or diseased area; obtaining one or more images of one or more articular repair systems designed to repair the defect or diseased area; and evaluating the images to determine the articular repair system that best fits the defect (e.g., by superimposing the images to determine the fit of the articular repair system into the joint). In certain embodiments, the images of the joint and the articular repair system are merged into a common coordinate system; this process is interpreted as running a simulation/superimposing images, to evaluate best fit based on historical clinical data/images of the joint, to determine the geometry of the implant).  
Regarding at least claim 137
Berez in view of Shin teaches the method of claim 1. Berez also teaches wherein the image of the bioscaffold implant comprises a composition dependent on an age of the specific patient or an age of the resected portion (paragraph 0100 discloses use of a reference database that includes categories such as age, BMI, etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Ketchum et al. (US Patent Application Publication No. 2017/0281367 A1) discloses a breast prosthesis device and method for making the same which includes using 3D scans of the user and additive manufacturing (3D-printing)to provide conformity to a user’s unique body dimensions including any pre-existing breast volume and dimensions (abstract and paragraph 0068).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774